EXHIBIT 10.38


STOCK OPTION AGREEMENT
 
This Stock Option Agreement (this “Agreement”) is made as of this 11th day of
July, 2007 (the “Effective Date”) between Simmons Holdco, Inc., a Delaware
corporation (the “Company”), and the undersigned (the “Optionee”).  Certain
capitalized terms used herein are defined in Section 8 hereof.
 
WHEREAS, the Company believes it to be in the best interests of the Company and
its shareholders to take action to promote work-force stability, to reward
performance and otherwise align the Optionee’s interests with those of the
Company;
 
WHEREAS, accordingly, the Company desires to grant the Optionee a non-qualified
stock option under the Second Amended and Restated Simmons Holdco, Inc. Equity
Incentive Plan (the “Plan”) to acquire shares of Class B Common Stock, par value
$0.01 per share, of the Company (the “Class B Common Stock”); and
 
WHEREAS, the Company desires to be assured that the confidential information and
goodwill of the Company will be preserved for the exclusive benefit of the
Company.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. Grant of Option.
 
(a) Grant.  The Company hereby grants to the Optionee under the Plan and subject
to the terms and conditions of the Plan a non-qualified stock option (the
“Option”) to purchase all or any part of an aggregate number of shares set forth
below the Optionee’s name on the signature page attached hereto (the “Shares”).
 
(b) Exercise Price.  The per share exercise price (“Exercise Price”)  for the
Shares covered by the Option shall be as set forth below the Optionee’s name on
the signature page attached hereto.
 
2. Vesting of Option.
 
(a) General.
 
(i)          Vesting Targets.  The Option shall vest and become exercisable with
respect to the Shares (the “Vested Shares”) in accordance with this Section 2,
based upon the Company’s achievement of the Consolidated Adjusted EBITDA targets
set forth below (each, the “Target EBITDA”) for each of the Company’s fiscal
years ending December 29, 2007, December 27, 2008, December 26, 2009 and
December 25, 2010 (the “Measurement Years”).
 
 

--------------------------------------------------------------------------------


EBITDA Targets
 
(dollars in millions)


Measurement
Years
Target EBITDA
Cumulative Target EBITDA
90% of Target
EBITDA
90% of Cumulative Target EBITDA
Eligible
Shares
2007
$190.0
$190.0
$171.0
$171.0
25% of Shares
2008
$225.0
$415.0
$202.5
$373.5
25% of Shares
2009
$240.0
$655.0
$216.0
$589.5
25% of Shares
2010
$265.0
$920.0
$238.5
$828.0
25% of Shares



(ii)          Adjustments.  The minimum Target EBITDA numbers set forth above
shall be equitably adjusted by the Board for acquisitions and dispositions made
by the Company (whether by purchase or sale of assets or stock, merger,
consolidation or otherwise) and such adjustments may take into account the pro
forma annual Consolidated Adjusted EBITDA of any acquired business, as
determined by the Board.
 
(iii)          Performance Based Vesting.  At the end of each Measurement Year,
on the Measurement Date, the percentage of Shares under the Option set forth
above shall be eligible to vest (the “Eligible Shares”). On each Measurement
Date, 50% of the Eligible Shares shall become Vested Shares if at least 90% of
the Target EBITDA amount was met for the prior Measurement Year.  If more than
90% of the Target EBITDA amount was met for the prior Measurement Year, then the
Eligible Shares shall become Vested Shares on a straight line basis such that an
additional 5% of Eligible Shares shall become Vested Shares for each 1% that
actual Consolidated Adjusted EBITDA exceeds 90% of the Target EBITDA amount.


(b) Change of Control.
 
(i)           The vesting of Shares that are not Vested Shares will accelerate
as set forth below upon a Change of Control solely if (a) the Company achieves
at least 90% of the Target EBITDA for the Measurement Year immediately preceding
the year in which the Change of Control occurs, and (b) the actual Consolidated
Adjusted EBITDA for the Measurement Year immediately preceding the year in which
the Change of Control occurs exceeds the actual Consolidated Adjusted EBITDA for
the preceding year.  If (x) the conditions set forth in clauses (a) and (b)
above are met, and (y) the Company achieves 90% of the Cumulative Target EBITDA
above for the Measurement Year completed immediately prior to the Change of
Control, then 50% of the Shares that were Eligible Shares but which did not
previously become Vested Shares (the “Missed Shares”) and 50% of the Shares that
are not yet Eligible Shares shall become Vested Shares. If (1) the conditions
set forth in clauses (a) and (b) above are met, and (2) the Company achieves
more than 90% of the Cumulative Target EBITDA above for the immediately
preceding Measurement Year, then a number of Missed Shares and Shares that are
not yet Eligible Shares will become Vested Shares, determined on a straight line
basis such that an additional 5% of the Missed Shares and 5% of the Shares that
are not yet Eligible Shares will become Vested Shares for each 1% that actual
Consolidated Adjusted EBITDA for the immediately preceding Measurement Year
exceeds 90% of the Cumulative Target EBITDA set forth above.


(ii)          Notwithstanding the foregoing paragraph, the vesting of Shares
that are not Vested Shares will accelerate upon a Change of Control which occurs
in the Measurement Year ending December 29, 2007 as follows:  Shares that are
not Vested Shares will accelerate as set forth below upon a Change of Control
solely if (a) the Company achieves at least 90% of the Target EBITDA for the
Measurement Year immediately preceding the year in which the Change of Control
occurs, and (b) the actual Consolidated Adjusted EBITDA for the Measurement Year
immediately preceding the year in which the Change of Control occurs exceeds the
actual Consolidated Adjusted EBITDA for the preceding year.  If (x) the
conditions set forth in clauses (a) and (b) above are met, and (y) the Company
achieves 90% of the 2007 Year to Date Target EBITDA (as defined below) for the
month completed immediately prior to the Change of Control, then 50% of the
Shares that are not yet Eligible Shares shall become Vested Shares.  The Target
EBITDA for each month in 2007 is set forth below and the 2007 Year to Date
Target EBITDA represents the cumulative Target EBITDA for the period commencing
December 31, 2006 and ending on the last day of such fiscal month (the "Year to
Date Target EBITDA").  If (1) the conditions set forth in clauses (a) and (b)
above are met, and (2) the Company achieves more than 90% of the 2007 Year to
Date Target EBITDA for the fiscal month completed immediately prior to the
Change of Control, then a number of Shares that are not yet Eligible Shares will
become Vested Shares, determined on a straight line basis such that an
additional 5% of the Shares that are not yet Eligible Shares will become Vested
Shares for each 1% that actual Consolidated Adjusted EBITDA for the period
commencing December 31, 2006 and ending on the last day of the fiscal month
immediately preceding the Change of Control exceeds 90% of the 2007 Year to Date
Target EBITDA.
 

--------------------------------------------------------------------------------


Month
2007 Monthly
Target EBITDA
(dollars in millions)
2007 Year to Date
Target EBITDA
(dollars in millions)
January
$18.9
$18.9
February
$13.4
$32.3
March
 $13.3
$45.7
April
 $15.1
$60.8
May
 $12.7
$73.5
June
 $17.4
$90.9
July
 $21.0
$111.9
August
 $17.6
$129.5
September
 $16.7
$146.2
October
 $18.9
$165.1
November
 $12.7
$177.9
December
 $12.1
$190.0



 (iii) Upon the occurrence of a Change of Control, the Option shall
automatically terminate and cease to be thereafter exercisable as to any Shares
other than those Shares that have become vested in accordance herewith.  Upon a
Change of Control, Vested Shares are subject to Section 13(b) of the Plan.
 
(c) In the event that the Company achieves the Target EBITDA with respect to the
Measurement Year in which termination of Service occurs, then the Eligible
Shares with respect to such year multiplied by a fraction, the numerator of
which shall equal the number of whole months during such year that the Optionee
served on the Board or remained employed with the Company and the denominator of
which is 12, shall become Vested Shares as of the end of such year.
 
3. Manner of Exercise of Option; Adjustments.
 
(a) To the extent that the right to exercise the Option has vested in accordance
with the vesting schedule and such right is in effect, the Option may be
exercised in full or in part as to Vested Shares by giving written notice to the
Company stating the number of Shares exercised and accompanied by payment in
full for such Shares.  Payment may be either (i) in cash or by personal check
payable to the order of the Company, (ii) in shares of the Class B Common Stock
of the Company legally and beneficially owned by the Optionee, fully vested and
free of all liens, claims and encumbrances of every kind and valued at Fair
Market Value on the date of delivery, or (iii) any combination of (i) and (ii);
provided, however, that payment of the exercise price by delivery of shares of
Class B Common Stock of the Company owned by such Optionee may be made only if
such payment does not result in a charge to earnings for financial accounting
purposes as determined by the Company.  Upon such exercise, delivery of a
certificate for paid-up, non-assessable Shares shall be made at the principal
office of the Company, not more than thirty (30) days from the date of receipt
of notice by the Company.
 
(b) The Company shall at all times during the Term of the Option reserve and
keep available such number of Shares of Class B Common Stock as will be
sufficient to satisfy the requirements of this Option.
 
(c) Except as expressly set forth herein, adjustments on changes in
recapitalization, reorganization and the like shall be made in accordance with
Section 13 of the Plan, as in effect on the date of this Agreement.
 
4. Termination; Repurchase of Shares.
 
(a) Expiration.  The Option shall expire on the earliest of (i) the expiration
of the Term, (ii) the date that is twelve (12) months following the date on
which the Optionee’s Service terminates as a result of the Optionee’s death or
Disability, (iii) the date that is three (3) months following the date on which
the Optionee’s termination of Service without Cause or resignation for Good
Reason or (iv) on the date of termination of Service if the Optionee’s Service
is terminated with Cause or due to voluntary resignation by the Optionee without
Good Reason (the “Termination Date”).  However, the Optionee (or in the case of
the Optionee’s death or Disability, the Optionee’s representative) may exercise
all or a part of the Optionee’s Option at any time before the expiration of such
Option under the preceding sentence only to the extent that the Option has
become exercisable for Vested Shares pursuant to this Agreement on or before the
date the Optionee’s Service terminates. The balance of the Option (which is not
exercisable for and vested on the date Optionee’s Service terminates) shall
lapse when the Optionee’s Service terminates.  Notwithstanding the foregoing,
with respect to the portion of the Option that would vest in accordance with
Section 2(c), such portion of the Option shall not terminate until (i) the date
that is twelve (12) months following the Measurement Date for the Measurement
Year in which the termination of Service occurs if the Optionee’s Service
terminates as a result of the Optionee’s death or Disability or (ii) the date
that is three (3) months following the Measurement Date for the Measurement Year
in which the termination of Service occurs if the Optionee’s Service is
terminated for any other reason.
 
(b) In the event that the Optionee’s Service terminates for any reason, then all
Shares purchased by the Optionee upon exercise of this Option (including any
capital stock issued with respect to such Shares by way of stock split, stock
dividend or other recapitalization and whether held by the Optionee or by one or
more of the Optionee’s transferees) will be subject to repurchase by the
Company, at its option (the “Repurchase Option”), for Fair Market Value as of
the date of repurchase.
 
(c) The Repurchase Option shall be exercised by the Company, or its designee,
from time to time, by delivering to the Optionee a written notice of exercise
and a check in the amount of Fair Market Value.  Upon delivery of such notice
and payment of the purchase price as described above, the Company, or its
designee, shall become the legal and beneficial owner of the Shares being
repurchased and all rights and interest therein or related thereto, and the
Company, or its designee, shall have the right to transfer to its own name the
number of Shares being repurchased without further action by the Optionee or any
of his or her transferees.  If the Company or its designee elect to exercise the
repurchase rights pursuant to this Section 4 and the Optionee or his or her
transferee fails to deliver the Shares in accordance with the terms hereof, the
Company, or its designee, may, at its option, in addition to all other remedies
it may have, deposit the purchase price in an escrow account administered by an
independent third party (to be held for the benefit of and payment over to the
Optionee or his or her transferee in accordance herewith), whereupon the Company
shall by written notice to the Optionee cancel on its books the certificates(s)
representing such Shares registered in the name of the Optionee and all of the
Optionee’s or his or her transferee’s right, title, and interest in and to such
Shares shall terminate in all respects.
 
(d) Notwithstanding the foregoing, if at any time the Company elects to purchase
any Shares pursuant to this Section 4, the Company shall pay the purchase price
for the Shares it purchases (i) first, by offsetting indebtedness, if any, owing
from such Optionee to the Company and (ii) then, by the Company’s delivery of
cash for the remainder of the purchase price, if any, against delivery of the
certificates or other instruments representing the Shares so purchased, duly
endorsed; provided that, if any such cash payment at the time such payment is
required to be made would result (A) in a violation of any law, statute, rule,
regulation, policy, order, writ, injunction, decree or judgment promulgated or
entered by any federal, state, local or foreign court or governmental authority
applicable to the Company or any of its Subsidiaries or any of its or their
property or (B) after giving effect thereto, a Financing Default, or (C) if the
Board determines in good faith that immediately prior to such purchase there
shall exist a Financing Default which prohibits such purchase, dividend or
distribution ((A) through (C) collectively the “Cash Deferral Conditions”), the
portion of the cash payment so affected may be made by the Company’s delivery of
a promissory note or senior preferred shares of the Company with a liquidation
preference equal to the balance of the purchase price. The promissory note or
senior preferred shares shall accrue interest or yield, as the case may be,
annually at the “prime rate” published in The Wall Street Journal on the date of
issuance, which interest or yield, as the case may be, shall be payable at
maturity or upon payment of distributions by the Company. The value of each such
senior preferred share shall as of its issuance be deemed to equal (A) the
portion of the cash payment paid by the issuance of such preferred shares
divided by (B) the number of senior preferred shares so issued.  Any senior
preferred shares or the promissory note shall be redeemed or payable when and to
the extent the Cash Deferral Condition which prompted their issuance no longer
exists.
 
(e) In the event that any Shares are repurchased pursuant to this Section 4, the
Optionee and his or her successors, assigns or Representatives shall take (at
the Company’s expense) all steps necessary and desirable to obtain all required
third-party, governmental and regulatory consents and approvals and take all
other actions necessary and desirable to facilitate consummation of such
repurchase in a timely manner.
 
5. Restrictions on Transfer and Voting.
 
(a) The right of the Optionee to exercise the Option shall not be assignable or
transferable by the Optionee other than by will or the laws of descent and
distribution, and the Option may be exercised during the lifetime of the
Optionee only by him or her.  The Option shall be null and void and without
effect upon the bankruptcy of the Optionee or upon any attempted assignment or
transfer, except as hereinabove provided, including without limitation any
purported assignment, whether voluntary or by operation of law, pledge,
hypothecation or other disposition contrary to the provisions hereof, or levy of
execution, attachment, trustee process or similar process, whether legal or
equitable, upon the Option.
 
(b) As a condition precedent to the Optionee’s exercise of any portion of the
Option, the Optionee will sign a joinder agreement to the Securityholders’
Agreement as an “Employee” or “Senior Manager,” as the case may be, in which the
Optionee agrees that such Shares will be subject to the restrictions in the
Securityholders’ Agreement.
 
6. Representation Letter and Investment Legend.
 
(a) In the event that for any reason the Shares to be issued upon exercise of
the Option shall not be effectively registered under the Securities Act of 1933,
upon any date on which the Option is exercised in whole or in part, the person
exercising the Option shall give a written representation to the Company in the
form attached hereto as Exhibit A and the Company shall place an “investment
legend” so-called, as described in Exhibit A, upon any certificate for the
Shares issued by reason of such exercise.
 
(b) The Company shall be under no obligation to qualify Shares or cause a
registration statement or post-effective amendment to any registration statement
to be prepared for the purpose of covering the issue of Shares.
 
7. Restricted Activities.
 
(a) The Optionee acknowledges that (1) the Company has separately bargained and
paid additional consideration for the restrictive covenants herein; (2) the
Company will provide certain benefits to the Optionee hereunder in reliance on
such covenants in view of the unique and essential nature of the services the
Optionee will perform on behalf of the Company and the irreparable injury that
would befall the Company should the Optionee breach such covenants; and (3) as
used in this Section 7 and for all terms defined in Section 8 that are utilized
in Section 7, the definition of the “Company” includes the Company and/or its
Subsidiaries, Affiliates, and the successors and assigns of each and any such
related entities.
 
(b) The Optionee agrees that the Optionee’s work for the Company has brought and
will bring Optionee into close contact with many of the Company’s Customers,
Customer Prospects, Vendors, Trade Secrets, and Confidential Information.  The
Optionee further agrees that the covenants in this Section 7 are reasonable and
necessary to protect the Company’s legitimate business interests and its
Customer, Customer Prospect, and/or Vendor relationships, Trade Secrets, and
Confidential Information.
 
(c) The Optionee agrees to faithfully perform the duties assigned to the
Optionee and will not engage in any other employment or business activity while
employed by the Company that might interfere with the Optionee’s full-time
performance of the Optionee’s duties for the Company or cause a conflict of
interest.  The Optionee agrees to abide by all of the Company’s policies and
procedures, which may be amended from time-to-time.
 
(d) The Optionee agrees that, due to Optionee’s position, the Optionee’s
engaging in any activity that may breach this Agreement will cause the Company
great, immediate, and irreparable harm.
 
(e) Duty of Confidentiality. The Optionee agrees that during the Optionee’s
employment with the Company and for a period of five (5) years following the
termination of such employment for any reason, the Optionee shall not directly
or indirectly divulge or make use of any Confidential Information outside of the
Optionee’s employment with the Company (so long as the information remains
confidential) without the prior written consent of the Company.  The Optionee
shall not directly or indirectly misappropriate, divulge, or make use of Trade
Secrets for an indefinite period of time, so long as the information remains a
Trade Secret as defined by the DUTSA and/or any other applicable law.  The
Optionee further agrees that if the Optionee is questioned about information
subject to this Agreement by anyone not authorized to receive such information,
the Optionee will notify the Company’s General Counsel within 24 hours.  The
Optionee acknowledges that applicable law may impose longer duties of
non-disclosure, especially for Trade Secrets, and that such longer periods are
not shortened by this Agreement.
 
(f) Return of Confidential Information And Company Property.  The Optionee
agrees to return to the Company all Confidential Information and/or Trade
Secrets within three (3) calendar days following the termination of the
Optionee’s employment for any reason.  To the extent the Optionee maintains
Confidential Information and/or Trade Secrets in electronic form on any
computers or other electronic devices owned by the Optionee, the Optionee agrees
to irretrievably delete all such information and to confirm the fact of deletion
in writing within three (3) calendar days following termination of employment
with the Company for any reason.  The Optionee also agrees to return all
property in the Optionee’s possession at the time of the termination of the
employment with the Company, including but not limited to all documents,
records, tapes, and other media of every kind and description relating to the
Business of the Company and its Customers, Customer Prospects, and/or Vendors,
and any copies, in whole or in part, whether or not prepared by the Optionee,
all of which shall remain the sole and exclusive property of the Company.
 
(g) Proprietary Rights.  Proprietary Rights shall be promptly and fully
disclosed by the Optionee to the Company’s General Counsel and shall be the
exclusive property of the Company as against the Optionee and the Optionee’s
successors, heirs, devisees, legatees and assigns.  The Optionee hereby assigns
to the Company Optionee’s entire right, title, and interest therein and shall
promptly deliver to the Company all papers, drawings, models, data, and other
material relating to any of the foregoing Proprietary Rights conceived, made,
developed, created or reduced to practice by the Optionee as aforesaid.  All
copyrightable Proprietary Rights shall be considered “works made for hire.”  The
Optionee shall, upon the Company’s request and at its expense, execute any
documents necessary or advisable in the opinion of the Company’s counsel to
assign, and confirm the Company’s title in the foregoing Proprietary Rights and
to direct issuance of patents or copyrights to the Company with respect to such
Proprietary Rights as are the Company’s exclusive property as against the
Optionee and/or the Optionee’s successors, heirs, devisees, legatees and assigns
under this Section 7(g) or to vest in the Company title to such Proprietary
Rights as against the Optionee and/or the Optionee’s successors, heirs,
devisees, legatees and assigns, the expense of securing any such patent or
copyright, however, to be borne by the Company.
 
(h) Non-Competition.  The Optionee covenants and agrees that, during the term of
Optionee’s employment with the Company and for twelve (12) months after the
termination thereof, regardless of the reason for the employment termination,
the Optionee will not, directly or indirectly, anywhere in the Territory, on
behalf of any Competitive Business perform the same or substantially the same
Job Duties.
 
(i) Non-Solicitation of Customers, Customer Prospects, and Vendors.  The
Optionee also covenants and agrees that during the term of Optionee’s employment
with the Company and for twelve (12) months after the termination thereof,
regardless of the reason for the employment termination, the Optionee will not,
directly or indirectly, solicit or attempt to solicit any business from any of
the Company’s Customers, Customer Prospects, or Vendors with whom the Optionee
had Material Contact during the last two (2) years of the Optionee’s employment
with the Company.
 
(j) Non-Solicitation of Employees.  The Optionee also covenants and agrees that
during the term of Optionee’s employment with the Company and for twelve (12)
months after the termination thereof, regardless of the reason for the
employment termination, the Optionee will not, directly or indirectly, on the
Optionee’s own behalf or on behalf of or in conjunction with any person or legal
entity, recruit, solicit, or induce, or attempt to recruit, solicit, or induce,
any non-clerical employee of the Company with whom the Optionee had personal
contact or supervised while performing the Optionee’s Job Duties, to terminate
their employment relationship with the Company.
 
(k) Ownership of Securities.  Notwithstanding the provisions set forth herein,
the Optionee shall have the right to (a) invest in or acquire any class of
securities issued by any firm, partnership, corporation, and/or any other entity
and/or person not engaged in any Competitive Business, or (b) acquire as a
passive investor (with no involvement in the operations or management of the
business) up to 1% of any class securities which is (i) issued by any
Competitive Business, and (ii) publicly traded on a national securities exchange
or over-the-counter market.
 
(l) No Disparagement.  Each of the parties hereto covenants and agrees that,
during the term of the Optionee’s employment with the Company and for twelve
(12) months after the termination thereof, regardless of the reason for the
employment termination, such party will not, directly or indirectly, either in
writing or by any other medium, make any disparaging, derogatory or negative
statement, comment or remark about the other parties hereto, or any of them, or
Thomas H. Lee Partners, or any other their respective officers, directors,
employees, Affiliates, Subsidiaries, successors and assigns, as the case may be;
provided, however, that this Section 7(l) shall not be construed to require any
Person to provide other than truthful testimony when compelled to testify
pursuant to an enforceable subpoena or court order.
 
8. Definitions.
 
The following terms shall have the meanings ascribed below:
 
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person or, with
respect to any individual, such individual’s spouse and descendants (whether
natural or adopted) and any trust, partnership, limited liability company or
similar vehicle established and maintained solely for the benefit of (or the
sole members or partners of which are) such individual, such individual’s spouse
and/or such individual’s descendants.
 
“Board” means the Board of Directors of the Company, as constituted from time to
time.
 
“Business of the Company” means the highly competitive business of developing,
manufacturing, marketing, distributing, and/or selling sleep products, including
mattresses, foundations, changing pads and covers, and bedding components for
the same.
 
“Cause” shall mean, with respect to the Optionee, “Cause” as defined in any
employment agreement between the Optionee and the Company (or, if applicable,
the Subsidiary employing the Optionee) or, if the Optionee is not a party to an
employment agreement or “cause” is not defined therein, any one or more of the
following:
 
(a)           Any conviction or plea of guilty or nolo contendere to any felony
or a crime involving fraud, personal dishonesty or moral turpitude (whether or
not in connection with his or her employment);
 
(b)           Repeated or consistent failure or refusal to perform the
participant’s duties or fulfill his or her responsibilities to the Company,
after verbal notice and ten (10) days opportunity to cure;
 
(c)           Any breach of any written policy or any confidential or
proprietary information, non-compete or non-solicitation covenant for the
benefit of the Company or any of its affiliates; or
 
(d)           Commission of any fraud, embezzlement, misappropriation of funds,
breach of fiduciary duty or other act of dishonesty against the Company.
 
“Change of Control” shall mean the consummation of a transaction, whether in a
single transaction or in a series of related transactions that are consummated
contemporaneously (or consummated pursuant to contemporaneous agreements), with
any other party or parties, other than an Affiliate of THL, on an arm's-length
basis, pursuant to which (a) a party or group (as defined under Rule 13d under
the Securities Exchange Act of 1934, as amended) who is not a stockholder of the
Company on the Effective Date, acquires, directly or indirectly (whether by
merger, stock purchase, recapitalization, reorganization, redemption, issuance
of capital stock or otherwise), more than 50% of the voting stock of the
Company, (b) such party or parties, directly or indirectly, acquire assets
constituting all or substantially all of the assets of the Company and its
Subsidiaries on a consolidated basis, or (c) prior to an initial public offering
of the Company common stock pursuant to an offering registered under the
Securities Act, Thomas H. Lee Equity Fund V, L.P., a Delaware limited
partnership, and its affiliates cease to have the ability to elect, directly or
indirectly, a majority of the Board.
 
A transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
 
“Class A Common Stock” means the Company’s Class A Common Stock, $0.01 par value
per share.
 
“Class B Common Stock” has the meaning set forth in the Preamble hereto.
 
“Competitive Business(es)” include any firm, partnership, joint venture,
corporation and/or any other entity and/or person, including but not limited to
Sealy Corporation, Serta International, Spring Air Company, Select Comfort
Corporation, Tempur-Pedic International, Inc., King Koil Licensing Company,
Inc., International Bedding Corp., and/or any licensee of such entity, that
develops, manufactures, markets, distributes, and/or sells any of the sleep
products described in the definition for the “Business of the Company.”
 
“Confidential Information” means information about the Company and its
Customers, Customer Prospects, and/or Vendors that is not generally known
outside of the Company, which Optionee learned in connection with the Optionee’s
employment with the Company.  Confidential Information may include, without
limitation: (1) the terms of this Agreement, except as necessary to inform a
subsequent employer of the restrictive covenants contained herein and/or the
Optionee’s attorney, spouse, or professional tax advisor only on the condition
that any subsequent disclosure by any such person shall be considered a
disclosure by the Optionee and a violation of this Agreement; (2) the Company’s
business policies, finances, and business plans; (3) the Company’s financial
projections, including but not limited to, annual sales forecasts and targets
and any computation(s) of the market share of Customers and/or Customer
Prospects; (4) sales information relating to the Company’s product roll-outs;
(5) customized software, marketing tools, and/or supplies that the Optionee was
provided access to by the Company and/or created; (6) the identity of the
Company’s Customers, Customer Prospects, and/or Vendors (including names,
addresses, and telephone numbers of Customers, Customer Prospects, and/or
Vendors); (7) any list(s) of the Company’s Customers, Customer Prospects, and/or
Vendors; (8) the account terms and pricing upon which the Company obtains
products and services from its Vendors; (9) the account terms and pricing of
sales contracts between the Company and its Customers; (10) the proposed account
terms and pricing of sales contracts between the Company and its Customer
Prospects; (11) the names and addresses of the Company’s employees and other
business contacts of the Company; and (12) the techniques, methods, and
strategies by which the Company develops, manufactures, markets, distributes,
and/or sells any of the sleep products described in the definition for the
“Business of the Company.”
 
“Consolidated Adjusted EBITDA” has the meaning set forth in the Credit
Agreement.
 
“Credit Agreement” shall mean the Second Amended and Restated Credit and
Guaranty Agreement, dated as of May 25, 2006, among Simmons Bedding Company, as
Company, THL-SC Bedding Company and certain subsidiaries of the Company, as
Guarantors, the financial institutions listed therein, as Lenders, Goldman Sachs
Credit Partners L.P., as Sole Bookrunner, Lead Arranger and Syndication Agent,
Deutsche Bank AG, New York Branch, as Administrative Agent and Collateral Agent,
General Electric Capital Corporation, as Co-Documentation Agent and Cit Lending
Services Corporation, as Co-Documentation Agent, as amended by the First
Amendment thereto, dated as of February 9, 2007, as amended and/or restated from
time to time.
 
“Customers” means any firm, partnership, corporation and/or any other entity
and/or Person that purchased or purchases from the Company any of the sleep
products described in the definition for the “Business of the Company.”
 
“Customer Prospects” means any firm, partnership, corporation and/or any other
entity and/or Person reasonably expected by the Company to purchase from the
Company any of the sleep products described in the definition for the “Business
of the Company.”
 
“Disability” shall mean with respect to the Optionee, (i) “disability” as
defined in any employment agreement between the Optionee and the Company (or, if
applicable, the Subsidiary employing the Optionee) or (ii) if the Optionee is
not party to an employment agreement or “disability” is not defined therein, the
Optionee’s inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment, as determined by the
Board of Directors in its sole discretion.
 
“DUTSA” means Delaware Uniform Trade Secrets Act, 6 Del. Code Ann. §§ 2001-2011.
 
“Fair Market Value” shall be determined by the Board in good faith. Upon such
determination, the Company shall promptly provide the Optionee with notice of
the Fair Market Value so determined (the “Board Notice”).  In the event of a
determination of Fair Market Value with respect to Class B Common Stock owned by
a Senior Manager, such Senior Manager shall have the right to contest such
determination in good faith, by delivery of written notice to the Company within
ten (10) days of delivery of the Board Notice. If the Senior Manager does not
notify the Company of any disagreement therewith, then the Fair Market Value
shall be as set forth in the Board Notice.  If the Senior Manager does notify
the Company of his or her disagreement with the Fair Market Value set forth in
the Board Notice within such 10-day time period, then the Company must retain an
independent third party appraiser to make such Fair Market Value determination
(the “Final Determination”), and such Final Determination shall govern;
provided, however, that if the Final Determination of Fair Market Value equals
less than 110% of the Fair Market Value set forth in the Board Notice, then the
Senior Manager shall pay for all costs and expenses of the third party
appraiser.
 
“Financing Default” means any event of default or breach under (i) the Credit
Agreement, (ii) that certain senior unsecured floating rate loan facility by and
among THL-SC Bedding Company, certain of its subsidiaries, certain lenders,
party thereto and Deutsche Bank, A.G., Cayman Islands Branch, as administrative
agent, as amended, modified, restated or refinanced from time to time, (iii) the
covenant contained in any of the Indentures which permits repurchases by the
Company of employee stock not exceeding a specified amount in the aggregate, or
(iv) any other similar notes or instruments that the Company or its Subsidiaries
may issue from time to time.


“Fully Diluted Shares” means, as of any date of determination, the number of
shares of Class A Common Stock and Class B Common Stock outstanding, plus
(without duplication) shares of Class A Common Stock and Class B Common Stock
issuable, whether at such time or upon the passage of time or the occurrence of
future events, upon the exercise, conversion or exchange of all then-outstanding
rights, warrants, options, convertible securities, or exchangeable securities or
indebtedness, or other rights, exercisable for or convertible or exchangeable
into, directly or indirectly, Class A Common Stock or Class B Common Stock or
securities exercisable for or convertible or exchangeable into Class A Common
Stock or Class B Common Stock, as the case may be, whether at the time of
issuance or upon the passage of time or the occurrence of some future event.
 
“Good Reason” shall mean, with respect to the Optionee, “Good Reason” as defined
in any employment agreement between the Optionee and the Company (or, if
applicable, the Subsidiary employing the Optionee) or, if the Optionee is not a
party to an employment agreement or “good reason” is not defined therein:
 
(a)           Any reduction in the Optionee’s base salary;
 
(b)           Any requirement that the Optionee be required to relocate his or
her place of employment thirty-five (35) or more miles away from his or her
current place of employment, which new location is also thirty-five (35) or more
miles away from the Optionee’s residence.
 
“Indentures” shall mean (i) that certain Indenture, dated as of December 19,
2003, governing the Senior Subordinated Notes of Simmons Bedding Company, a
Subsidiary, due 2013, as amended, modified, restated or refinanced from time to
time, and (ii) that certain Indenture, dated as of December 15, 2004, governing
the 10% Senior Discount Notes of Simmons Company, a Subsidiary, due 2014, as
amended, modified, restated or refinanced from time to time.
 
“Job Duties” for the Optionee are those job duties the Optionee performed for
the twelve (12) months prior to the Effective Date of this Agreement, as well as
those duties as may from time-to-time reasonably be prescribed by the Company
during the period of the Optionee’s employment with the Company.
 
“Material Contact” means personal contact or the supervision of the efforts of
those who have direct personal contact with Customers, Customer Prospects, or
Vendors in an effort to initiate or further a business relationship between the
Company and such Customers, Customer Prospects, or Vendors.
 
“Measurement Date” shall mean the date upon which the Company shall have
received its audited financial statements for the prior Measurement Year,
beginning with the Measurement Year ending December 29, 2007.
 
“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, an investment fund, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
“Plan” has the meaning set forth in the Preamble hereto.


“Proprietary Rights” means any and all inventions, discoveries, developments,
methods, processes, compositions, works, supplier and customer lists (including
information relating to the generation and updating thereof), concepts, and
ideas (whether or not patentable or copyrightable) conceived, made, developed,
created, or reduced to practice by the Optionee (whether at the request or
suggestion of the Company or otherwise, whether alone or in conjunction with
others, and whether during regular hours of work or otherwise) prior to or
during the Optionee’s employment, which may be directly or indirectly useful in,
or related to, the Business of the Company or any business or products
contemplated by the Company while the Optionee was or is an employee, officer,
or director of the Company.


“Representative” means, with respect to the deceased Optionee, the duly
appointed, qualified and acting personal representative (or personal
representatives collectively) of the estate of the deceased Optionee (or portion
of such estate that includes Optionee Stock), whether such personal
representative holds the position of executor, administrator or other similar
position qualified to act on behalf of such estate.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal law then in force.
 
“Securityholders’ Agreement” means the Securityholders’ Agreement dated February
9, 2007 between the Company and certain stockholders of the Company, as amended,
modified or supplemented from time to time.
 
“Senior Manager” shall mean each of Charles R. Eitel, William S. Creekmuir and
any other Persons designated by the Board as Senior Managers (collectively, the
“Senior Managers”).
 
“Service” shall mean service as a full time employee or director of or
consultant to the Company or any of its Subsidiaries.
 
“Subsidiary” means any Person of which (i) a majority of the outstanding share
capital, voting securities or other equity interests are owned, directly or
indirectly, by the Company or (ii) the Company is entitled, directly or
indirectly, to appoint a majority of the board of directors or managers or
comparable supervisory body of such Person.
 
“Term” means the period starting on the date of this Agreement and expiring 10
years from the date of this Agreement.
 
“Territory” means the United States, Puerto Rico and Canada.
 
“THL” means Thomas H. Lee Equity Fund V, L.P., a Delaware limited partnership,
Thomas H. Lee Parallel Fund V, L.P., Thomas H. Lee Cayman Fund V, L.P., 1997
Thomas H. Lee Nominee Trust, Thomas H. Lee Investors Limited Partnership, Putnam
Investments Holdings, LLC, Putnam Investments Employees’ Securities Company I
LLC, and Putnam Investments Employees’ Securities Company II, LLC.
 
“Trade Secrets” means Confidential Information which meets the additional
requirements of the DUTSA and/or under any other applicable law.
 
“Vendors” means any individual and/or entity that provided goods and services to
the Company.
 
9. General Provisions.
 
(a) Severability.  It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
(b) Entire Agreement.  This Agreement embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way, provided, however, that notwithstanding
the foregoing, if the Optionee is currently a party to any non-competition or
non-solicitation covenants with the Company or its Subsidiaries and such
covenants are to be governed by and construed in accordance with the laws of the
State of Delaware, without reference to principles of conflict of laws, such
covenants (together with any definitions contained in such covenants and any
exhibits or schedules referenced therein) (collectively, the "Prior Covenants")
shall not be superseded or restated but instead shall be incorporated herein by
reference.  The Prior Covenants shall be read together with the covenants
contained in Section 7 hereof in such manner as to make such Prior Covenants and
the covenants contained herein enforceable to the fullest extent permissible
under the laws of the State in which enforcement is sought.
 
(c) Counterparts.  This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
 
(d) Successors and Assigns.  Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Optionee, the
Company, and their respective successors, assigns, heirs, representative and
estate, as the case may be (including subsequent holders of the Shares);
provided that the rights and obligations of the Optionee under this Agreement
shall not be assignable except as permitted under Section 5 hereunder.
 
(e) Governing Law and Remedies.  The parties acknowledge and agree that they are
bound by their arbitration obligations under Exhibit B attached hereto, which
the parties also hereby agree to execute contemporaneously and is an integral
part of this Agreement.  The parties agree and acknowledge that all provisions
of this Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware exclusively and without reference to principles of
conflict of laws.  The Federal Arbitration Act (“FAA”) will supersede state laws
to the extent inconsistent.  The Arbitrator(s) shall have no authority to apply
the law of any other jurisdiction.
 
_______                      Optionee’s initials to acknowledge agreement to
Governing Law and Remedies provision in Section 9(e).
 
(f) Remedies.  Each of the parties to this Agreement and any such Person granted
rights hereunder whether or not such Person is a signatory hereto shall be
entitled to enforce its rights under this Agreement specifically to recover
damages and costs (including reasonable attorney’s fees) for any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor.  The parties hereto agree and acknowledge that money damages may not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party and any such Person granted rights hereunder whether or not such
Person is a signatory hereto may in its sole discretion submit the matter to
arbitration for specific performance and/or other injunctive relief (without
posting any bond or deposit) in order to enforce or prevent any violations of
the provisions of this Agreement.
 
(g) Amendment and Waiver.  The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Optionee and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.
 
(h) Notices.  Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via facsimile, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party.  Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via facsimile, five (5)
days after deposit in the U.S. mail and one (1) day after deposit with a
reputable overnight courier service.
 
If to the Company, to:
 
Simmons Holdco, Inc.
One Concourse Parkway, Suite 800
Atlanta, GA  30328
Attention:  Chief Financial Officer and General Counsel


 
With a copy to:
 
Thomas H. Lee Partners, L.P.
100 Federal Street, 35th Floor
Boston, MA  02110
Attention:  Scott A. Schoen
Todd M. Abbrecht
George R. Taylor


If to the Optionee, to the address set forth underneath the Optionee’s name on
the signature pages hereto.
 
(i) Business Days.  If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period for
giving notice or taking action shall be automatically extended to the business
day immediately following such Saturday, Sunday or holiday.
 
(j) Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements contained herein and in the Exhibits
hereto shall survive the consummation of the transactions contemplated hereby
and the termination of this Agreement indefinitely.
 
(k) Descriptive Headings.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
 
(l) Construction.  Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.  The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.
 
(m) WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.
 
(n) Nouns and Pronouns.  Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.
 
(o) Acknowledgement and Waiver.  The Optionee hereby represents and warrants
that he or she has access to adequate information regarding the terms of this
Agreement, the scope and effect of the provisions set forth herein and all other
matters encompassed by this Agreement, to make an informed and knowledgeable
decision with regard to enter into this Agreement.  The Optionee acknowledges
that he or she has received a copy of the Plan.  The Optionee further represents
and warrants that he or she has not relied on the Company in deciding to enter
into this Agreement and has instead made his or her own independent analysis and
decision to enter into this Agreement.
 
(p) Rights as a Shareholder.  The Optionee shall have no rights as a shareholder
with respect to any Shares that may be purchased by exercise of this Option
unless and until a certificate or certificates representing such Shares are duly
issued and delivered to the Optionee.  Any such issuance is expressly
conditioned upon the Optionee’s prior execution of a joinder agreement to the
Securityholders’ Agreement.  Except as otherwise expressly provided in the Plan,
no adjustment shall be made for dividends or other rights for which the record
date is prior to the date such stock certificate is issued.
 
(q) Withholding Taxes.  Whenever Shares are to be issued upon exercise of this
Option, the Company shall have the right to require the Optionee (or his or her
successor, assign or Representatives) to remit to the Company an amount
sufficient to satisfy all federal, state and local withholding tax requirements
prior to issuance of the Shares and the delivery of any certificate or
certificates for such Shares.
 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Option Agreement
as of the date first written above.
 
SIMMONS HOLDCO, INC.






By:  __________________________
William S. Creekmuir
Executive Vice President and
Chief Financial Officer












 











 
 

--------------------------------------------------------------------------------

 

OPTIONEE:


Dominick Azevedo
 
______________________________
Signature


 
Address: _____________________
   _____________________
   _____________________


Social Security Number: _____________
 
Number of Shares:  3,440
 
Per Share Exercise Price:  $31.33
 
Grant Date:  July 11, 2007
 







 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO STOCK OPTION AGREEMENT




Simmons Holdco, Inc.
One Concourse Parkway, Suite 800
Atlanta, GA 30328


 
Ladies and Gentlemen:
 
In connection with the acquisition by me of _____ shares of Class B Common
Stock, par value $0.01 per share (the “Shares”) of Simmons Holdco, Inc., a
Delaware corporation (the “Company”), pursuant to the exercise of an Option
evidenced by a Stock Option Agreement, dated as of ________, 2007, I hereby
represent to the Company as follows:
 
(a)           I hereby confirm that:  (i) the Shares to be received by me will
be acquired for investment only, for my own account, not as a nominee or agent
and not with a view to the sale or distribution of any part thereof; and (ii) I
have no current intention of selling, granting participation in or otherwise
distributing the Shares.  I further represent that I do not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person, or to any third person, with respect to any of the
Shares.
 
(b)           I understand that the Shares have not been registered under the
Securities Act of 1933, as amended (the “1933 Act”) on the basis that the
acquisition of the Shares by me and the issuance of securities by the Company to
me is exempt from registration under the 1933 Act and that the Company’s
reliance on such exemption is predicated on my representations set forth herein.
 
(c)           I represent that I have, either alone or together with the
assistance of a “purchaser representative” (as the term is defined in Regulation
D promulgated under the 1933 Act), such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of my
investment in the Company.  I further represent that I am familiar with the
business and financial condition, properties, operations and prospects of the
Company.  I further represent that I have had, prior to my acquisition of the
Shares, the opportunity to ask questions of, and receive answers from, the
Company concerning the terms and conditions of the issuance and to obtain
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to me or to which I have had access.  I am
satisfied that there is no material information concerning the condition,
properties, operations and prospects of the Company of which I am unaware.  I
have made, either alone or together with my advisors, such independent
investigation of the Company as I deem to be, or my advisors deem to be,
necessary or advisable in connection with this investment.
 
(d)           I understand that the Shares may not be sold, transferred or
otherwise disposed of without registration under the 1933 Act and applicable
state securities laws, or an exemption therefrom, and that in the absence of an
effective registration statement covering the Shares or an available exemption
from registration under the 1933 Act or applicable state securities laws, the
Shares must be held indefinitely.  In particular, I acknowledge that I am aware
that the Shares may not be sold pursuant to Rule 144 promulgated under the 1933
Act unless all of the conditions of that Rule are met.  I represent that, in the
absence of an effective registration statement covering the Shares, I will not
sell, transfer or otherwise dispose of the Shares.
 
(e)           I represent that I (i) am capable of bearing the economic risk of
holding the unregistered Shares for an indefinite period of time and have
adequate means for providing for my current needs and contingencies, (ii) can
afford to suffer a complete loss of my investment in the Shares, and (iii)
understand and have taken cognizance of all risk factors related to the
acquisition of the Shares.
 
(f)           I understand that the acquisition of the Shares involves a high
degree of risk and there will be no established market for the Company’s capital
stock and it is not likely that any public market for such stock will develop in
the near future.
 
(g)           I represent that neither I nor anyone acting on my behalf has paid
any commission or other remuneration to any person in connection with the
acquisition of the Shares.
 
(h)           Independent of the additional restrictions on the transfer of the
Shares contained herein, I agree that I will not make a transfer, disposition or
pledge of any of the Shares other than pursuant to an effective registration
statement under the 1933 Act and applicable state securities laws, unless and
until:  (i) I shall have notified the Company of the proposed disposition and
shall have furnished the Company with a statement of the circumstances
surrounding the disposition and (ii) if requested by the Company and at my
expense or at the expense of my transferee, I shall have furnished to the
Company an opinion of counsel, reasonably satisfactory (as to counsel and as to
substance) to the Company and its counsel, to the effect that such transfer may
be made without registration of the Shares under the 1933 Act, and applicable
state securities laws.
 
(i)           I acknowledge that all certificates evidencing the Shares shall
bear the following legend:
 
“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, OR ENCUMBRANCE OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE AND THE RIGHTS OF THE HOLDER OF SUCH SECURITIES
IN RESPECT OF THE ELECTION OF DIRECTORS ARE SUBJECT TO A SECURITYHOLDERS’
AGREEMENT DATED FEBRUARY 9, 2007 AMONG THL BEDDING HOLDING COMPANY AND CERTAIN
HOLDERS OF ITS OUTSTANDING CAPITAL STOCK.  COPIES OF SUCH AGREEMENT MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
CERTIFICATE TO THE SECRETARY OF THL BEDDING HOLDING COMPANY.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES OR BLUE SKY LAWS.  THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT OR LAWS.”
 
(j)           The certificates evidencing the Shares shall also bear any legend
required by any applicable state securities law.
 
(k)           In addition, the Company shall make a notation regarding the
restrictions on transfer of the Shares in its stock books, and the Shares shall
be transferred on the books of the Company only if transferred or sold pursuant
to an effective registration statement under the 1933 Act and applicable state
securities laws covering such Shares or pursuant to and in compliance with the
provisions of the Securityholders’ Agreement, as amended.
 
Very truly yours,

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B - ARBITRATION CLAUSE
 
(1) In consideration of the benefits described in the Stock Option Agreement
executed by DOMINICK AZEVEDO (the “Optionee” or “you”) and SIMMONS HOLDCO, INC.,
a Delaware corporation (the “Company”), on the same date hereto and into which
this Exhibit A is incorporated, (“Agreement”), the Company and you hereby agree
that any controversy or claim arising under federal, state and local statutory
or common or contract law between the Company and you involving the construction
or application of any of the terms, provisions, or conditions of the Agreement,
including, but not limited to, breach of contract, tort, and/or fraud, must be
submitted to arbitration on the written request of either party served on the
other.  Arbitration shall be the exclusive forum for any such controversy.  For
example, if the Company and you have a dispute concerning the interpretation or
enforceability of one or more restrictive covenants, the parties will resolve
the dispute exclusively through arbitration.  The Arbitrator’s decision shall be
final and binding on both parties.
 
(2) If any claim or cause of action at law or in equity is filed by either party
in any state or federal court which results in arbitration being compelled
and/or the claim or cause of action being dismissed, stayed, and/or removed to
arbitration pursuant to this Agreement, the party who instituted the claim or
cause of action in state or federal court, either wholly or in substantial part,
shall, at the discretion of the Arbitrator(s), reimburse the respondent for its
reasonable attorneys’ fees, costs, and necessary disbursements to the extent
permitted by law, in addition to any other relief to which it may be entitled,
related to the state or federal court claim or action.
 
(3) Excluding the initial filing fee, which shall be borne by the claimant, the
cost of arbitration shall be borne by the Company, unless the Arbitrator
determines that any claim(s) brought by you was/were wholly frivolous or
fraudulent.  If an arbitration or any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party, either
wholly or in substantial part, shall, at the discretion of the Arbitrator, be
entitled to its reasonable attorneys’ fees, costs, and necessary disbursements
to the extent permitted by law, in addition to any other relief to which it may
be entitled.
 
(4) If the Optionee submits any controversy or claim to arbitration, the
arbitration will be conducted in Atlanta, Georgia and all claims shall be
submitted to and administered by the American Arbitration Association’s
Southeast Case Management Center in Atlanta, Georgia.  If the Company submits
any controversy or claim to arbitration, the arbitration shall be conducted at
the American Arbitration Association’s Local or Regional Office that is
geographically closest to the Optionee’s place of residence and all claims shall
be submitted to and administered by the American Arbitration Association’s
corresponding Case Management Center.
 
(5) The arbitration shall comply with and be governed by the American
Arbitration Association’s Commercial Arbitration Rules (“Rules”) effective as of
the execution date below, to the extent such Rules are not contrary to the
express provisions of this Agreement.  The parties also agree that the American
Arbitration Association Optional Rules for Emergency Measures of Protection
(“Emergency Rules”) shall apply to proceedings brought by either party.  The
above Rules and Emergency Rules can be found at the following page of the
American Arbitration Association’s website,
www.adr.org: http://www.adr.org/sp.asp?id=22440.  You acknowledge that you
should read these Rules and Emergency Rules and that it is your responsibility
to be familiar with them prior to signing the Agreement.  If you are unable to
access the Rules and/or Emergency Rules at the above website, you can request a
copy of them from a Company official prior to signing the Agreement.
 
(6) The parties agree and acknowledge that all provisions of this Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware exclusively and without reference to principles of conflict of
laws.  The Federal Arbitration Act (“FAA”) will supersede state laws to the
extent inconsistent.  Any claim(s) involving the construction or application of
this Agreement must be submitted to arbitration within the statute of
limitations period for such claim(s) under Delaware state law and shall be
dismissed if the statute of limitations period is not met.  The Arbitrator(s)
shall have no authority to apply the law of any other jurisdiction.
 
(7) The dispute shall be heard and determined by one Arbitrator, unless both
parties mutually consent in writing signed by you and an authorized
representative of Company to a panel of three (3) Arbitrators.  Unless both
parties mutually consent otherwise, the parties agree and request that the
Arbitrator(s) issue a reasoned award in accordance with Commercial Arbitration
Rule R-42(b).
 
I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP MY RIGHT TO A JURY
TRIAL.




Executed effective as of this 11th day of July, 2007.




 
 
 
__________________________________
Dominick Azevedo
Social Security #:  __________________
Simmons Holdco, Inc.
 
 
By: __________________________________
      William S. Creekmuir
      Executive Vice President and
      Chief Financial Officer



 